Campbell, J.,
delivered the opinion of the court.
The testimony is conflicting, and we are unwilling to disturb the verdict on the facts.
We agree with the counsel for the appellant as to the legal rights of a life-tenant and the owners of the expectancy, but in this case we are not informed by the record as to the precise relation sustained towards the land by W. H. Dunbar, said to have been life-tenant, and his three daughters, who with him were payees of the rent. *290The father and. his three daughters united in making the lease, and the rent was stipulated to be paid to them : why, we do not know, but when W. H. Dunbar died, the right of action on the obligation given to the four for the rent was in the survivors, who recovered a part of the sum sued for in this action. The guardian of the minor children of Adams had no right of action, and was improperly made a complainant, but objection was not made to this in the mode prescribed by law, code, § 1511, and no harm was done by the misjoinder, as the recovery was in the name of the three who had á right of action on the obligation for rent.

Affirmed.